Opinion issued April 5, 2016




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00974-CV
                           ———————————
                     BENEDICT EMESOWUM, Appellant
                                        V.
 LUIZ MARTINEZ AND COLONIAL COUNTY MUTUAL INSURANCE,
                       Appellees



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1065078



                         MEMORANDUM OPINION

      Appellant, Benedict Emesowum, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West Supp. 2015);
Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has not paid or made arrangements to pay

the fee for preparing the clerk’s record. After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5,

42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.




                                        2